Citation Nr: 0521898	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for scars, claimed as 
residuals of multiple shell fragment wounds.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and W.G.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in St. Louis, 
Missouri, which confirmed and continued a 50 percent rating 
for PTSD; confirmed and continued a noncompensable rating for 
scars, claimed as residuals of multiple shell fragment 
wounds; and denied entitlement to a total rating for 
compensation purposes based on individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At a March 2005 hearing held before the undersigned at the 
RO, the veteran and his representative reported that in 2002, 
he had undergone a period of hospitalization at the VA 
Medical Center (MC) in Topeka, Kansas for treatment of PTSD.  
He also reported continuing psychiatric treatment at the 
Jefferson Barracks VAMC in St. Louis, Missouri, and at the 
Vet Center in St. Louis, Missouri as recently as June 2004.   
The claims folder contains treatment records dated until May 
2002 but does not contain records from the Topeka VAMC, or 
any current treatment records.  VA has an obligation to 
obtain the treatment records.  38 U.S.C.A. § 5103A(c).

Additionally, the veteran reported that he applied for Social 
Security Disability but was informed that he was ineligible.  
The claims folder does not reflect that the veteran's records 
underlying the Social Security Administrations determination 
have been obtained.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The United 
States Court of Appeals for Veterans Claims has imposed a 
virtually absolute duty to obtain Social Security records.  
Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 
11 Vet. App. 163, 169 (1998).  

Also at his March 2005 hearing he testified that his service-
connected disabilities, which include PTSD and scars, claimed 
as residuals of multiple shell fragment wounds, had increased 
in severity.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The veteran failed to report for a December 
2002 VA examination, but his representative explained that 
the veteran was hospitalized at the Topeka VAMC at that time.  
Thus, good cause for the failure to report has been shown.  
38 C.F.R. § 3.655 (2004).

The current severity of the veteran's PTSD is relevant to a 
determination of the TDIU claim.  In the case of a claim for 
TDIU, VA has a duty to obtain an examination which includes 
an opinion on what effect the service-connected disabilities 
have on his ability to work.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  The claims folder does not contain a 
current opinion in this regard.

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain records of the veteran's 
hospitalization at the Topeka, Kansas 
VAMC for treatment of PTSD; and of 
outpatient treatment since May 2002 at 
the Jefferson Barracks VAMC, and the 
Vet Center in St. Louis, Missouri for 
PTSD.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as any 
medical records relied upon concerning 
that claim.

3.  Arrange for the veteran to undergo 
a VA psychiatric examination to 
determine the current severity of his 
PTSD

The claims file should be provided to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  

The examiner is requested to provide an 
opinion concerning the severity of the 
veteran's service- connected PTSD.  The 
interview should include information 
regarding social and occupational 
functioning.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) scale score.

The examiner should provide an opinion 
as to whether PTSD causes total 
occupational and social impairment; or 
deficiencies in most of the following 
areas: work, school, family relations, 
judgment, thinking, or mood.

The examiner should report whether 
PTSD, together with the veteran's other 
service connected disability, precludes 
him from securing or following 
substantially gainful employment 
consistent with his education and 
occupational experience.

To the extent possible the examiner 
should distinguish any symptoms caused 
by any other psychiatric disorder from 
those related to PTSD.  If symptoms 
cannot be distinguished that fact 
should be so noted.

4.  Provide the veteran with orthopedic 
and dermatology examinations to 
evaluate all residuals of the service 
connected shell fragment wounds.  

The dermatology examiner should provide 
a measurement of the length and width 
of the veteran's scars as well as the 
area of the scars in terms of square 
inches.  The dermatologist should also 
indicate whether, on examination, such 
scars are superficial, unstable, and/or 
painful, and whether the scars cause 
any limitation of motion.

The orthopedic examiner should note any 
residual orthopedic disability related to 
the shell fragment wounds, including the 
ranges of motion of any joints affected 
by limitation of motion as the result of 
the wounds.  The examiner should 
determine whether the disability is 
manifested by weakened movement, excess 
fatigability, or incoordination of any 
joint.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the examination 
notification must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may result in the 
denial of his claims.

6.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


